              Case 1:17-cv-05782-JGK Document 61 Filed 06/20/19 Page 1 of 3



                         LAW OFFICES OF K.C. OKOLI, P.C.
                                    . 330 SEVENTH AVENUE, 151ll FLOOR
                                        NEW YORK, NEW YORK lOOOI
                                               (212) 564-8152


                                         TELECOPIER (212) 268-3443
                                                           I




                                             June 20, 2019

ViaECF

Honorable John G. Koeltl
United States District Judge
Southern District ofNew York
500 Pearl Street, Courtroom 12B
New York, New York 10007-1312

                       Re:     Luc R. Pierre v. City ofNew York, et     aL
                               17-CV-05782 (JGK) (KNF)

Dear Judge Koeltl:

        I am attorney for the plaintiff in the above-referenced matter. I write with regret to ask that
I supplement my declaration in opposition to the motion for summary judgment by filing one (1)
exhibit which I inadvertently omitted to include in my declaration. .

        I also request that the declaration which is being filed simultaneously herewith with the
aforesaid exhibit be deemed as properly filed. A copy of the exhibit with my declaration is
attached to this application. I truly regret this omission which will not cause arJy undue prejudice
to the defendants.

       Thank you for your courtesy and consideration.




cc:    Ivan A. Mendez, Jr.
       Assistant Corporation Counsel
           Case 1:17-cv-05782-JGK Document 61 Filed 06/20/19 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-.------------------------------;;.---------------------- X   Case No. 17-CV-OS782
LUC R. PIERRE, .                                                     'CJGK) (KNF)

                                                Plaintiff
-against-


THE CITY OF NEW YORK, SEUNGHWAN KIM,
JAMES COx, KATHERINE REILLY, LAUREN
JACOBSON, ADAM KARP and JUDITH BRUSGARD,

                                              Defendants
-----------------------------------------~------------------------X


             SUPPLEMENTAL DECLARATION OF KENECHUKWU OKOLI


           KENECHUKWU OKOLI, hereby decJares as follows pursuant to 28 U.S.C. § 1746:


      I.       I was a membyr ofLaw Offices ofK.C. Okoli, P.C., attorneys for Luc R. Pierre,

               Plaintiff in this litigation.

     2.        I make this supplemental declaration to place before the court adiscovery

               do~ument which I inadvertently omitted from my declaration dated May 19,
               2019.

     3.        Annexed hereto as Exhibit P is a fax transmission of February 24,2016, from

               James Cox by which he announced the selection of Judith Brusgard as Chief of

               the Property Damage Division.

       Dated: New York, New York
              June 20, 2019




                                                1
                Case 1:17-cv-05782-JGK Document 61 Filed 06/20/19 Page 3 of 3




 From: Cox, James
 Sent: Wednesday, February 24, 2016 2:45 PM
 To: #BLA-Law & Adjustment <#BLA-Law&Adjustment@comptrolier.nyc.gov>; #ENG-Engineering <#ENG­
 Engineering@comptroller.nyc.gov>
'Subject: Announcement - Property Damage Division Chief


We are very pleased to announce that Judith Brusgard has been selected to be the
Chief of the Property Damage Division. Having started her career in Property
Damage in 1988, Judith brings a significant amount of experience to the position.
Please join us in congratulating Judith on her promotion .
• ***•• *.........**.............................................*****.*


Sent from the New York City Office of the Comptroller. This email arad any flies transmitted with it are confidential and inte!1ded solely
for the use of the individual or entity to whom they are addressed. This footnote also confirms that this email message has been swept
for the presence of computer viruses.




'''Please consider the environment before printing this emaW"


.****......******•••••*****.***••****••••••••••• *••••••••••*••• ***••• *
